                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CV-643-FDW-DCK

ERIC KINSINGER and DENISE KINSINGER,                   )
                                                       )
                   Plaintiffs,                         )
                                                       )
      v.                                               )       ORDER
                                                       )
SMARTCORE, LLC, et al.,                                )
                                                       )
                  Defendants.                          )
                                                       )

       THIS MATTER IS BEFORE THE COURT sua sponte for scheduling purposes.

Pursuant to a request by the parties, and at the direction of the Honorable Frank D. Whitney, the

undersigned will hold a Judicial Settlement Conference in this matter.

       IT IS, THEREFORE, ORDERED that a Judicial Settlement Conference shall convene

on Thursday, March 21, 2019, at 10:00 a.m. in Courtroom #2-2 of the Federal Courthouse, 401

W. Trade Street, Charlotte, North Carolina.

       IT IS FURTHER ORDERED that the Clerk of Court shall reserve Courtroom #2-2 and

its attached conference rooms.

       SO ORDERED.


                                   Signed: February 11, 2019
